DISMISS and Opinion Filed October 4, 2018




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-18-00682-CV

                            ABUJOHAR MOHAMMED, Appellant

                                                V.

                                  THOMAS PEREZ, Appellee

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. CC-18-00399-B

                             MEMORANDUM OPINION
                 Before Chief Justice Wright, Justice Evans, and Justice Brown
                               Opinion by Chief Justice Wright
       The filing fee and docketing statement in this case are past due. By postcard dated June

11, 2018, we notified appellant the $205 filing fee was due. We directed appellant to remit the

filing fee within ten days and expressly cautioned appellant that failure to do so would result in

dismissal of the appeal. Also by postcard dated June 11, 2018, we informed appellant the

docketing statement in this case was due. We cautioned appellant that failure to file the docketing

statement within ten days might result in the dismissal of this appeal. To date, appellant has not

paid the filing fee or otherwise corresponded with the Court regarding the status of this appeal.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b), 42.3 (b), (c).




                                                /Carolyn Wright/
                                                CAROLYN WRIGHT
                                                CHIEF JUSTICE



180682F.P05




                                             –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 ABUJOHAR MOHAMMED, Appellant                      On Appeal from the County Court at Law
                                                   No. 5, Dallas County, Texas
 No. 05-18-00682-CV        V.                      Trial Court Cause No. CC-18-00399-B.
                                                   Opinion delivered by Chief Justice Wright.
 THOMAS PEREZ, Appellee                            Justices Evans and Brown participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee THOMAS PEREZ recover his costs, if any, of this appeal
from appellant ABUJOHAR MOHAMMED.


Judgment entered October 4, 2018.




                                             –3–